Order filed August 15, 2016




                                    In The

                               Court of Appeals
                                   For The

                         First District of Texas
                                 ___________

                              NO. 01-16-00330-CR
                                 ____________

                      DERRICK MORRIS, Appellant

                                      V.

                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 232nd District Court
                         Harris County, Texas
                     Trial Court Cause No. 1454000

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit P-11.

      The exhibit clerk of the 232nd District Court is directed to deliver to the
Clerk of this court the original of State’s Exhibit P-11, on or before August 19,
2016. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of State’s Exhibit P-11, to the
clerk of the 232nd District Court.



                                               PER CURIAM